Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (“Agreement”) is made as of April 21, 2010, by and
between VIST FINANCIAL CORP., a Pennsylvania business corporation (“Seller”),
and EMERALD ADVISERS, INC., a Pennsylvania business corporation (“Buyer”).

 

WHEREAS, the Board of Directors of Seller proposes to sell to Buyer, and Buyer
proposes to purchase from Seller, 322,000 shares of common stock of Seller,
$5.00 par value per share (“Seller Common Stock”), as set forth below, for an
aggregate purchase price of $2,576,000.00, in cash; and

 

WHEREAS, the Board of Directors of Seller believes that the sale of the shares
of Seller Common Stock, under the terms and conditions set forth in this
Agreement, is in the best interests of the Seller;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, mutually agree as follows:

 


1.  PURCHASE AND SALE OF SHARES.


 


1.1  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, AT THE CLOSING (AS
DEFINED IN SECTION 2.1 HEREOF), SELLER SHALL SELL, TRANSFER, ASSIGN AND DELIVER
UNTO BUYER, AND BUYER SHALL PURCHASE FROM SELLER, 322,000 SHARES OF SELLER
COMMON STOCK (EACH, A “SHARE”, AND COLLECTIVELY, THE “SHARES”).


 


1.2  AT THE CLOSING, BUYER SHALL PAY TO SELLER A PURCHASE PRICE (THE “PURCHASE
PRICE”) $2,576,000.00, IN CASH, IN CONSIDERATION OF ITS PURCHASE OF THE SHARES.


 


2.  THE CLOSING.


 


2.1  THE CLOSING UNDER THIS AGREEMENT (THE “CLOSING”) SHALL TAKE PLACE AT
10:00 A.M. AT THE MAIN OFFICE OF SELLER, 1240 BROADCASTING ROAD, WYOMISSING,
PENNSYLVANIA, OR AT SUCH OTHER PLACE AS THE PARTIES SHALL AGREE IN WRITING, ON A
DATE FOLLOWING THE SIXTH (6TH) TRADING DAY AFTER THE SATISFACTION OR WAIVER
(SUBJECT TO APPLICABLE LAW) OF THE LATEST TO OCCUR OF THE CONDITIONS SET FORTH
IN SECTIONS 8 AND 9 (OTHER THAN THOSE CONDITIONS THAT BY THEIR NATURE ARE TO BE
SATISFIED OR WAIVED AT CLOSING), OR SUCH OTHER DATE MUTUALLY AGREED UPON BY THE
PARTIES (THE “CLOSING DATE”).


 


2.2  IMMEDIATELY PRIOR TO THE CLOSING (AND AS A CONDITION OF BUYER’S OBLIGATIONS
TO PURCHASE THE SHARES AND OTHERWISE PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT), SELLER SHALL DELIVER TO BUYER A CERTIFICATE FROM THE PRESIDENT AND
CHIEF EXECUTIVE OFFICER OF SELLER CERTIFYING THAT (A) AS OF SUCH DATE, TO HIS
KNOWLEDGE, THE REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH HEREIN ARE
TRUE AND ACCURATE IN ALL RESPECTS AND (B) THAT THERE HAS NOT BEEN SINCE THE
EXECUTION OF THIS AGREEMENT ANY MATERIAL ADVERSE CHANGE TO SELLER’S BUSINESS.

 

1

--------------------------------------------------------------------------------



 


2.3  IMMEDIATELY PRIOR TO THE CLOSING (AND AS A CONDITION OF SELLER’S
OBLIGATIONS TO DELIVER THE SHARES AND OTHERWISE PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT), BUYER SHALL DELIVER TO SELLER A CERTIFICATE FROM THE PRESIDENT
AND CHIEF INVESTMENT OFFICER OF BUYER CERTIFYING AS TO BUYER THAT AS OF SUCH
DATE, TO HIS KNOWLEDGE, THE REPRESENTATIONS AND WARRANTIES OF BUYER SET FORTH
HEREIN ARE TRUE AND ACCURATE IN ALL MATERIAL RESPECTS.


 


2.4  AT THE CLOSING, SELLER SHALL DELIVER TO BUYER A CERTIFICATE FOR THE SHARES,
DULY REGISTERED IN THE NAME OF BUYER.


 


2.5  AT THE CLOSING, BUYER SHALL DELIVER TO SELLER THE PURCHASE PRICE BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS.


 


3.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER.  IN ADDITION TO THE
WARRANTIES, REPRESENTATIONS AND COVENANTS OF SELLER CONTAINED ELSEWHERE HEREIN,
SELLER HEREBY WARRANTS, REPRESENTS AND COVENANTS TO BUYER AS FOLLOWS:


 


3.1  SELLER IS A CORPORATION ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITH FULL CORPORATE POWER AND
AUTHORITY TO CARRY ON ITS BUSINESS AS NOW CONDUCTED.


 


3.2  THE AUTHORIZED COMMON STOCK OF SELLER CONSISTS OF 20,000,000 SHARES OF
SELLER COMMON STOCK, OF WHICH  5,855,976 SHARES WERE ISSUED AND OUTSTANDING AS
OF THE DATE OF THIS AGREEMENT .  THE AUTHORIZED PREFERRED STOCK OF SELLER
CONSISTS OF 5,000,000 SHARES OF SERIAL PREFERRED STOCK, PAR VALUE $.01 PER SHARE
(SELLER PREFERRED STOCK”), OF WHICH 25,000 SHARES OF FIXED RATE CUMULATIVE
PERPETUAL PREFERRED STOCK, SERIES A, ARE ISSUED AND OUTSTANDING TO THE
U.S. DEPARTMENT OF TREASURY AS OF THE DATE OF THIS AGREEMENT.  OTHER THAN THE
SELLER COMMON STOCK AND SELLER PREFERRED STOCK, THERE ARE NO OTHER AUTHORIZED
CLASSES OF EQUITY SECURITIES OF SELLER.  THERE ARE NO OUTSTANDING SUBSCRIPTIONS,
OPTIONS, WARRANTS, DEBT INSTRUMENTS OR OTHER AGREEMENTS OBLIGATING SELLER TO
ISSUE, SELL OR OTHERWISE DISPOSE OF ANY SHARES OF SELLER COMMON STOCK, EXCEPT
FOR SHARES OF SELLER COMMON STOCK ISSUABLE UPON EXERCISE OF EMPLOYEE STOCK
OPTIONS OUTSTANDING UNDER EXISTING EMPLOYEE BENEFIT PLANS, SHARES OF SELLER
COMMON STOCK ISSUABLE TO THE UNITED STATES DEPARTMENT OF TREASURY UPON THE
EXERCISE OF OUTSTANDING WARRANTS TO PURCHASE SELLER COMMON STOCK IN CONNECTION
WITH THE TARP CAPITAL PURCHASE PROGRAM, AND 322,000 SHARES OF SELLER COMMON
STOCK ISSUABLE TO ANOTHER INVESTOR PURSUANT TO AN AGREEMENT DATED EVEN DATE
HEREWITH.  AS OF THE CLOSING, THE SHARES ARE BEING SOLD, AND (UPON RECEIPT BY
THE BUYER AT THE CLOSING) WILL BE, FREE AND CLEAR OF ALL LIABILITIES, DEBTS,
OBLIGATIONS, ENCUMBRANCES, LEASES, INDEBTEDNESS, LIENS, CHARGES, AND PLEDGES, OF
WHATEVER NATURE, WHETHER FIXED OR CONTINGENT, DISCLOSED OR UNDISCLOSED, FORESEEN
OR UNFORESEEN, AS OF THE DATE OF THIS AGREEMENT.


 


3.3  SELLER POSSESSES THE REQUISITE CORPORATE POWER AND AUTHORITY TO EXECUTE AND
DELIVER THIS AGREEMENT AND PERFORM ALL OF ITS OBLIGATIONS HEREUNDER, AND NO
ADDITIONAL CONSENT OR APPROVAL OF ANY OTHER PERSON, ENTITY OR GOVERNMENTAL
AUTHORITY IS REQUIRED THEREFOR.  THIS AGREEMENT IS A VALID AND BINDING
OBLIGATION OF SELLER AND IS FULLY ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS
TERMS AND CONDITIONS.


 


2

--------------------------------------------------------------------------------



 


3.4  THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SELLER WILL NOT VIOLATE ANY
LAW, REGULATION, DECREE, WRIT, ORDER OR INJUNCTION WHICH, COLLECTIVELY, WOULD
HAVE A MATERIAL ADVERSE EFFECT UPON THE SELLER’S ABILITY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


3.5  SELLER HAS MADE ALL NECESSARY FILINGS WITH ALL APPLICABLE FEDERAL, STATE
AND LOCAL AUTHORITIES AND/OR REGULATORY BODIES, AND HAS COMPLIED WITH ALL
APPLICABLE LAWS, IN EACH CASE WITH RESPECT TO THE TRANSACTION CONTEMPLATED
HEREIN, AND SELLER WILL TAKE ALL SUCH FURTHER ACTIONS AS ARE NECESSARY OR
APPROPRIATE TO CAUSE THE TRANSACTION CONTEMPLATED HEREBY TO COMPLY WITH ALL
APPLICABLE LAW.


 


3.6  THE REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN ARE ACCURATE IN ALL
MATERIAL RESPECTS.  NONE OF THE PERIODIC AND OTHER REPORTS OF THE SELLER FILED
WITH THE SEC UNDER THE EXCHANGE ACT SINCE JANUARY 1, 2007, CONTAIN ANY
MISSTATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO
PREVENT THE STATEMENTS MADE HEREIN OR THEREIN FROM BEING MISLEADING.  SINCE THE
FILING OF SELLER’S MOST RECENT ANNUAL REPORT ON FORM 10-K WITH THE SECURITIES
AND EXCHANGE COMMISSION (“SEC”), THERE HAS BEEN NO MATERIAL ADVERSE CHANGE TO
SELLER’S FINANCIAL CONDITION OR ITS RESULTS OF OPERATIONS OF THE KIND REQUIRED
TO BE DISCLOSED IN FILINGS WITH THE SEC UNDER APPLICABLE FEDERAL SECURITIES LAWS
THAT HAVE NOT BEEN SO DISCLOSED BY SELLER.


 


4.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER.  IN ADDITION TO THE
WARRANTIES, REPRESENTATIONS AND COVENANTS OF BUYER CONTAINED ELSEWHERE HEREIN,
BUYER HEREBY WARRANTS, REPRESENTS AND COVENANTS TO SELLER AS FOLLOWS:


 


4.1  BUYER IS A REGISTERED INVESTMENT ADVISOR UNDER THE SECURITIES EXCHANGE ACT
OF 1934 AND A CORPORATION ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITH FULL CORPORATE POWER AND
AUTHORITY TO CARRY ON ITS BUSINESS AS NOW CONDUCTED.


 


4.2  BUYER POSSESSES ALL REQUISITE POWER AND AUTHORITY TO EXECUTE AND DELIVER
THIS AGREEMENT AND PERFORM ALL OF ITS OBLIGATIONS HEREUNDER, AND NO ADDITIONAL
CONSENT OR APPROVAL OF ANY OTHER PERSON, ENTITY OR GOVERNMENTAL AUTHORITY IS
REQUIRED THEREFOR.  THIS AGREEMENT IS A VALID AND BINDING OBLIGATION OF BUYER
AND IS FULLY ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS AND CONDITIONS.


 


4.3  BUYER IS AN “ACCREDITED INVESTOR,” AS THAT TERM IS DEFINED IN RULE 501 OF
REGULATION D UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
AND IS A SOPHISTICATED INVESTOR AS DESCRIBED IN RULE 506(B)(2)(II) OF
REGULATION D UNDER THE SECURITIES ACT.  BUYER IS NOT AN OFFICER, DIRECTOR OR
“AFFILIATE” (AS THAT TERM IS DEFINED IN RULE 405 PROMULGATED UNDER THE
SECURITIES ACT) OF SELLER.


 


4.4  THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY BUYER WILL NOT VIOLATE ANY
LAW, REGULATION, DECREE, WRIT, ORDER OR INJUNCTION WHICH, COLLECTIVELY, WOULD
HAVE A MATERIAL ADVERSE EFFECT UPON THE BUYER’S ABILITY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


4.5  THE REPRESENTATIONS AND WARRANTIES MADE HERE IN ARE ACCURATE IN ALL
MATERIAL RESPECTS.  BUYER WILL HAVE THE FUNDS TO PAY THE PURCHASE PRICE AS OF
THE CLOSING DATE.


 


3

--------------------------------------------------------------------------------



 


4.6  BUYER HAS REQUESTED AND RECEIVED SUCH INFORMATION AND HAS MADE SUCH DUE
DILIGENCE INVESTIGATION, INCLUDING HAVING ACCESS TO THE BOOKS AND RECORDS OF
SELLER AND ITS AFFILIATED COMPANIES, AS BUYER HAS DEEMED PERTINENT TO ITS
CONSIDERATION OF THE PURCHASE OF THE SHARES.  BUYER HAS NOT BEEN FURNISHED ANY
OFFERING LITERATURE OR PROSPECTUS.  BUYER HAS CAREFULLY REVIEWED THE PUBLICLY
AVAILABLE INFORMATION REGARDING SELLER AND THE INFORMATION PROVIDED TO BUYER BY
SELLER AND IS THOROUGHLY FAMILIAR WITH THE EXISTING AND PROPOSED BUSINESS
OPERATIONS, MANAGEMENT AND FINANCIAL CONDITION OF SELLER.  BUYER ACKNOWLEDGES
AND UNDERSTANDS (I) THE RISKS INVOLVED IN THIS INVESTMENT, INCLUDING THE
SPECULATIVE NATURE OF THE INVESTMENT, (II) THE FINANCIAL HAZARDS INVOLVED IN
THIS INVESTMENT, INCLUDING THE RISK OF LOSING THE ENTIRE INVESTMENT IN THE
SELLER COMMON STOCK, AND (III) THE TAX CONSEQUENCES OF THIS INVESTMENT TO
BUYER.  BUYER HAS CONSULTED WITH ITS OWN LEGAL, ACCOUNTING, TAX, INVESTMENT AND
OTHER ADVISERS FOR LEGAL, TAX TREATMENT OR INVESTMENT ADVICE WITH RESPECT TO THE
MERITS AND RISK OF AN INVESTMENT IN SELLER COMMON STOCK, THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE SECURITIES LAWS OF ANY JURISDICTION.


 


4.7  BUYER ACKNOWLEDGES AND AGREES THAT (I) THE SHARES ARE NOT SAVINGS ACCOUNTS
OR DEPOSITS AND ARE NOT INSURED OR GUARANTEED BY THE FDIC OR ANY OTHER
GOVERNMENT AGENCY, (II) THERE ARE SIGNIFICANT RISKS INCIDENT TO AN INVESTMENT IN
THE SHARES, AND (III) NO FEDERAL OR STATE GOVERNMENTAL AGENCY HAS PASSED UPON OR
WILL PASS UPON THE OFFER OR SALE OF THE SHARES OR HAS MADE OR WILL MAKE ANY
FINDING OR DETERMINATION AS TO THE FAIRNESS OF THIS INVESTMENT.


 


5.  NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE
GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED AS SET FORTH BELOW OR AS MAY BE OTHERWISE SPECIFIED
BY NOTICE MEETING THE REQUIREMENTS OF THIS PARAGRAPH.  ALL NOTICES SHALL BE
DEEMED GIVEN WHEN MAILED PURSUANT TO THE FOREGOING SENTENCES.  NOTICES SHALL BE
ADDRESSED AS FOLLOWS:


 

If to Seller:

 

Robert D. Davis
President and Chief Executive Officer
VIST Financial Corp.
1240 Broadcasting Road
Wyomissing, Pennsylvania  19610
Telephone:  (610) 603-07212
Facsimile No.:  (610) 603-2050

 

With a copy to:

 

David W. Swartz, Esq.
Stevens & Lee, P.C.
111 N. 6th Street, P.O. Box 679
Reading, Pennsylvania  19603-0679
Telephone:  (610) 478-2184
Facsimile No.: (610) 988-0815

 

4

--------------------------------------------------------------------------------


 

If to Buyer:

 

Kenneth G. Mertz II
President and Chief Investment Officer
Emerald Advisers, Inc.
1703 Oregon Pike
P.O. Box 1066
Lancaster, Pennsylvania  17605-0666
Telephone:  (717) 396-1116
Facsimile No.:  (717) 735-0088

 


6.  SELLER COVENANTS.  IN CONNECTION WITH THE REGISTRATION OF THE SHARES, SELLER
AGREES TO:


 


6.1  PREPARE PROMPTLY, AND FILE WITH THE SEC NO LATER THAN FIFTEEN (15) DAYS
AFTER THE DATE HEREOF, A REGISTRATION STATEMENT ON FORM S-3, OR ANY SIMILAR
REGISTRATION STATEMENT, OF SELLER FILED WITH SEC UNDER THE SECURITIES ACT WITH
RESPECT TO THE SHARES (THE “REGISTRATION STATEMENT”), AND THEREAFTER USE ALL
DILIGENT EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT RELATING TO THE SHARES TO
BECOME EFFECTIVE WITHIN FIVE (5) BUSINESS DAYS AFTER NOTICE FROM THE SEC THAT
SUCH REGISTRATION STATEMENT MAY BE DECLARED EFFECTIVE, AND KEEP THE REGISTRATION
STATEMENT EFFECTIVE AT ALL TIMES UNTIL THE EARLIEST OF (I) THE DATE WHEN BUYER
MAY SELL ALL SHARES UNDER RULE 144 PROMULGATED UNDER THE SECURITIES ACT WITHOUT
VOLUME LIMITATIONS, OR (II) THE DATE BUYER NO LONGER OWNS ANY OF THE SHARES
(COLLECTIVELY, THE “REGISTRATION PERIOD”), WHICH REGISTRATION STATEMENT
(INCLUDING ANY AMENDMENTS OR SUPPLEMENTS, THERETO AND PROSPECTUSES CONTAINED
THEREIN) SHALL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.


 


6.2  PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE
AMENDMENTS) AND SUPPLEMENTS TO THE REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION WITH THE REGISTRATION STATEMENT AS MAY BE NECESSARY TO KEEP
THE REGISTRATION STATEMENT EFFECTIVE AT ALL TIMES DURING THE REGISTRATION
PERIOD, AND, DURING THE REGISTRATION PERIOD, AND TO COMPLY WITH THE PROVISIONS
OF THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL SHARES OF SELLER
COVERED BY THE REGISTRATION STATEMENT UNTIL THE EXPIRATION OF THE REGISTRATION
PERIOD.


 


6.3  UNLESS AVAILABLE TO BUYER WITHOUT CHARGE THROUGH EDGAR, THE SEC’S WEBSITE
OR SELLER’S WEBSITE, FURNISH TO BUYER, (I) PROMPTLY AFTER THE SAME IS PREPARED
AND PUBLICLY DISTRIBUTED, FILED WITH THE SEC, OR RECEIVED BY SELLER,
ONE (1) COPY OF THE REGISTRATION STATEMENT, EACH PRELIMINARY PROSPECTUS AND THE
PROSPECTUS, AND EACH AMENDMENT OR SUPPLEMENT THERETO, AND (II) SUCH NUMBER OF
COPIES OF A PROSPECTUS, INCLUDING A PRELIMINARY PROSPECTUS, AND ALL AMENDMENTS
AND SUPPLEMENTS THERETO AND SUCH OTHER DOCUMENTS, AS BUYER MAY REASONABLY
REQUEST IN ORDER TO FACILITATE THE DISPOSITION OF THE SHARES OWNED BY SELLER.


 


6.4  USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE ALL OF THE SHARES COVERED
BY THE REGISTRATION STATEMENT TO BE LISTED ON THE NATIONAL SECURITIES EXCHANGE
ON WHICH SECURITIES OF THE SAME CLASS OR SERIES ISSUED BY SELLER ARE THEN
LISTED.

 

5

--------------------------------------------------------------------------------



 


7.  BUYER COVENANTS.  IN CONNECTION WITH REGISTRATION OF THE SHARES, SELLER
SHALL HAVE THE FOLLOWING OBLIGATIONS:


 


7.1  IT SHALL BE A CONDITION PRECEDENT TO THE OBLIGATIONS OF SELLER TO COMPLETE
THE REGISTRATION PURSUANT TO THIS AGREEMENT WITH RESPECT TO THE SHARES OF BUYER
THAT BUYER SHALL TIMELY FURNISH TO SELLER SUCH INFORMATION REGARDING ITSELF AS
SHALL BE REASONABLY REQUIRED TO EFFECT THE REGISTRATION OF SUCH SHARES AND SHALL
TIMELY EXECUTE SUCH DOCUMENTS IN CONNECTION WITH SUCH REGISTRATION AS SELLER MAY
REASONABLY REQUEST.


 


7.2  BUYER BY SUCH BUYER’S ACCEPTANCE OF THE SHARES AGREES TO COOPERATE WITH
SELLER AS REASONABLY REQUESTED BY SELLER IN CONNECTION WITH THE PREPARATION AND
FILING OF THE REGISTRATION STATEMENT HEREUNDER.


 


8.  MUTUAL CONDITIONS TO CLOSING.


 


8.1  ALL NECESSARY AND REQUIRED CONSENTS AND APPROVALS OF ANY REGULATORY BODY OR
AGENCY SHALL HAVE BEEN OBTAINED AND ALL NOTICE AND WAITING PERIODS REQUIRED BY
LAW TO PASS AFTER RECEIPT OF SUCH APPROVALS OR CONSENTS SHALL HAVE PASSED, AND
ALL CONDITIONS TO CONSUMMATION OF THE TRANSACTIONS SET FORTH IN THIS AGREEMENT
SHALL HAVE BEEN SATISFIED.


 


8.2  THERE SHALL BE NO ACTUAL OR THREATENED CAUSES OF ACTION, INVESTIGATIONS OR
PROCEEDINGS (I) CHALLENGING THE VALIDITY OR LEGALITY OF THIS AGREEMENT OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR (II) SEEKING
DAMAGES IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR
(III) SEEKING TO RESTRAIN OR INVALIDATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, WHICH, IN THE CASE OF (I) THROUGH (III), AND IN THE REASONABLE
JUDGMENT OF THE PARTIES, BASED UPON ADVICE OF COUNSEL, WOULD HAVE A MATERIAL
ADVERSE EFFECT WITH RESPECT TO THE INTERESTS OF THE PARTIES TO THIS AGREEMENT. 
NO JUDGMENT, ORDER, INJUNCTION OR DECREE (WHETHER TEMPORARY, PRELIMINARY OR
PERMANENT) ISSUED BY ANY COURT OR AGENCY OF COMPETENT JURISDICTION OR OTHER
LEGAL RESTRAINTS OR PROHIBITION PREVENTING THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL BE IN EFFECT.  NO STATUTE, RULE,
REGULATION, ORDER, INJUNCTION OR DECREE (WHETHER TEMPORARY, PRELIMINARY OR
PERMANENT) SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR ENFORCED BY ANY
REGULATORY AUTHORITY THAT PROHIBITS, RESTRICTS, OR MAKES ILLEGAL THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT.


 


8.3  THE REGISTRATION STATEMENT, AND ANY AMENDMENT OR SUPPLEMENT THERETO, SHALL
HAVE PREVIOUSLY BECOME EFFECTIVE WITH RESPECT TO THE SHARES, AND SUCH
REGISTRATION STATEMENT SHALL BE EFFECTIVE ON OR IMMEDIATELY PRIOR TO THE CLOSING
DATE AND (I) NEITHER SELLER NOR BUYER SHALL HAVE RECEIVED NOTICE THAT THE SEC
HAS ISSUED OR INTENDS TO ISSUE A STOP ORDER WITH RESPECT TO SUCH REGISTRATION
STATEMENT OR THAT THE SEC OTHERWISE HAS SUSPENDED OR WITHDRAWN THE EFFECTIVENESS
OF SUCH REGISTRATION STATEMENT, EITHER TEMPORARILY OR PERMANENTLY, OR INTENDS OR
HAS THREATENED TO DO SO (UNLESS THE SEC’S CONCERNS HAVE BEEN ADDRESSED AND BUYER
IS REASONABLY SATISFIED THAT THE SEC NO LONGER IS CONSIDERING OR INTENDS TO TAKE
SUCH ACTION), AND (II) NO OTHER SUSPENSION OF THE USE OR WITHDRAWAL OF THE
EFFECTIVENESS OF SUCH REGISTRATION STATEMENT OR RELATED PROSPECTUS SHALL EXIST.


 


8.4  THE TRADING OF THE SELLER COMMON STOCK SHALL NOT HAVE BEEN SUSPENDED BY THE
SEC, THE NASDAQ GLOBAL SELECT MARKET OR THE FINRA AND THE SELLER COMMON STOCK
SHALL HAVE


 


6

--------------------------------------------------------------------------------



 


BEEN APPROVED FOR LISTING OR QUOTATION ON AND SHALL NOT HAVE BEEN DELISTED FROM
THE NASDAQ GLOBAL SELECT MARKET.


 


9.  CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLER TO ISSUE AND SELL THE
SHARES.  THE OBLIGATION HEREUNDER OF SELLER TO ISSUE AND SELL THE SHARES TO
BUYER INCIDENT TO CLOSING IS SUBJECT TO THE SATISFACTION, AT OR BEFORE CLOSING,
OF EACH OF THE CONDITIONS SET FORTH BELOW.


 


9.1  BUYER SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL RESPECTS WITH ALL
COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED,
SATISFIED OR COMPLIED WITH BY BUYER AT OR PRIOR TO CLOSING.


 


10.  GROSS UP RIGHTS.


 


10.1  IF AT ANY TIME AFTER CLOSING AND UNTIL THE EARLIER OF (A) THE FIRST DATE
UPON WHICH BUYER NO LONGER BENEFICIALLY OWNS SELLER COMMON STOCK REPRESENTING AT
LEAST 4.9% OF THE ISSUED AND OUTSTANDING SHARES OF SELLER COMMON STOCK
IMMEDIATELY PRIOR TO AN ISSUANCE CONTEMPLATED UNDER THIS SECTION 10.1, OR
(B) THE DATE OF ANY BREACH BY BUYER OF ANY OBLIGATION UNDER THIS AGREEMENT,
SELLER ISSUES OR PROPOSES TO ISSUE ANY SELLER COMMON STOCK OR ANY OR SECURITIES
CONVERTIBLE INTO SHARES OF SELLER COMMON STOCK, BUYER SHALL HAVE THE OPTION AND
RIGHT TO ACQUIRE SUCH NUMBER OF SHARES OF SELLER COMMON STOCK SO THAT
IMMEDIATELY AFTER SUCH ISSUANCE BUYER SHALL BENEFICIALLY OWN THE SAME PERCENTAGE
OF SUCH SELLER COMMON STOCK ON AN AS CONVERTED BASIS AS WAS BENEFICIALLY OWNED
BY BUYER BEFORE SUCH ISSUANCE.


 


10.2  PRIOR TO ISSUING ANY SELLER COMMON STOCK OR ANY SECURITIES CONVERTIBLE
INTO SHARES OF SELLER COMMON STOCK (OTHER THAN ISSUANCES PURSUANT TO
SECTION 10.3), SELLER SHALL PROVIDE BUYER WITH TEN BUSINESS DAYS’ PRIOR WRITTEN
NOTICE (OR IF SUCH NOTICE PERIOD IS NOT POSSIBLE UNDER THE CIRCUMSTANCES, SUCH
PRIOR NOTICE AS IS PRACTICABLE) OF THE PROPOSED ISSUANCE. BUYER SHALL HAVE THE
RIGHT, EXERCISABLE BY PROVIDING WRITTEN NOTICE TO SELLER OF THE EXERCISE OF ITS
RIGHTS WITHIN TEN DAYS AFTER RECEIPT OF SELLER’S NOTICE, TO PURCHASE FOR CASH
DIRECTLY FROM SELLER UP TO A SUFFICIENT NUMBER OF SUCH SELLER COMMON STOCK SO
THAT, AFTER GIVING EFFECT TO SUCH ISSUANCE, BUYER WILL BENEFICIALLY OWN THE SAME
PERCENTAGE OF SUCH SELLER COMMON STOCK ON AN AS CONVERTED BASIS AS WAS
BENEFICIALLY OWNED BY BUYER BEFORE SUCH ISSUANCE.  THE PURCHASE PRICE FOR ANY
SELLER COMMON STOCK PURCHASED BY BUYER PURSUANT TO THIS SECTION 10.2 WILL BE THE
PRICE AT WHICH SELLER ISSUES SUCH SELLER COMMON STOCK OR ANY SECURITIES
CONVERTIBLE INTO SHARES OF SELLER COMMON STOCK TO OTHER SHAREHOLDERS OR THIRD
PARTIES.  SELLER SHALL PROVIDE SUCH INFORMATION, TO THE EXTENT REASONABLY
AVAILABLE, RELATING TO ANY NON-CASH CONSIDERATION AS BUYER MAY REASONABLY
REQUEST IN ORDER TO EVALUATE ANY NON-CASH CONSIDERATION PAID IN RESPECT OF ANY
ISSUANCE PURSUANT TO THIS SECTION 10.2.  IF, IN CONNECTION WITH ANY ISSUANCE BY
SELLER COVERED BY THIS SECTION 10.2, BUYER GIVES NOTICE OF ITS INTENT TO
EXERCISE ITS OPTION UNDER THIS SECTION 10.2 BUT HAS NOT PURCHASED THE SECURITIES
SUBJECT THERETO WITHIN 60 DAYS THEREAFTER FOR REASONS NOT PRIMARILY RELATED TO
ACTIONS OR OMISSIONS OF SELLER OR THE ABSENCE OF ANY APPROVALS OR CONSENTS OR
THE TAKING OF ANY OTHER ACTIONS REQUIRED TO BE TAKEN UNDER APPLICABLE LAW OR THE
PROHIBITION ON PURCHASING SUCH SECURITIES DURING SUCH PERIOD IMPOSED BY
APPLICABLE SECURITIES LAWS, BUYER SHALL BE DEEMED TO HAVE WAIVED ITS RIGHTS TO
PURCHASE SUCH SECURITIES UNDER THIS SECTION 10 WITH RESPECT TO SUCH ISSUANCE OF
SELLER COMMON STOCK OR SECURITIES CONVERTIBLE INTO SHARES OF SELLER COMMON
STOCK.


 


7

--------------------------------------------------------------------------------



 


10.3  THE PROVISIONS IN THIS SECTION 10 SHALL NOT APPLY TO ANY ISSUANCE OF
CAPITAL STOCK OF SELLER OR OTHER EQUITY INTERESTS OF SELLER OR SECURITIES
CONVERTIBLE INTO SHARES OF CAPITAL STOCK OR OTHER EQUITY INTERESTS IN SELLER OR
ANY OF ITS SUBSIDIARIES (A) TO EMPLOYEES, OFFICERS OR DIRECTORS OF SELLER OR ANY
OF ITS SUBSIDIARIES PURSUANT TO MANAGEMENT OR EMPLOYEE INCENTIVE PROGRAMS OR
PLANS APPROVED BY THE BOARD OF DIRECTORS (INCLUDING ANY SUCH PROGRAMS OR PLANS
IN EXISTENCE ON THE DATE HEREOF), (B) BY SELLER OR ANY OF ITS SUBSIDIARIES TO A
THIRD PARTY AS CONSIDERATION IN CONNECTION WITH (BUT NOT IN CONNECTION WITH
RAISING CAPITAL TO FUND) (X) AN ACQUISITION OR STRATEGIC BUSINESS COMBINATION
APPROVED BY THE BOARD OF DIRECTORS, OR (Y) AN INVESTMENT BY SELLER OR ITS
SUBSIDIARIES APPROVED BY THE BOARD OF DIRECTORS IN ANY PARTY WHICH IS NOT PRIOR
TO SUCH TRANSACTION AN AFFILIATE OF SELLER (WHETHER BY MERGER, CONSOLIDATION,
STOCK SWAP, SALE OF ASSETS OR SECURITIES, OR OTHERWISE), (C) BY SELLER OR ITS
SUBSIDIARIES IN ANY REGISTERED PUBLIC OFFERING, (D) UPON THE EXERCISE,
CONVERSION OR EXCHANGE OF OPTIONS, WARRANTS OR OTHER CONVERTIBLE SECURITIES, AND
(E) IN CONNECTION WITH ANY STOCK SPLIT, STOCK DIVIDEND PAID ON A PROPORTIONATE
BASIS TO ALL HOLDERS OF THE AFFECTED CLASS OF CAPITAL STOCK OR RECAPITALIZATION
APPROVED BY THE BOARD OF DIRECTORS.


 


11.  MISCELLANEOUS.


 


11.1  THIS AGREEMENT SETS FORTH THE ENTIRE UNDERSTANDING OF THE PARTIES WITH
RESPECT TO ITS SUBJECT MATTER, IT SUPERSEDES ALL PRIOR AGREEMENTS BETWEEN THE
PARTIES, AND IT MAY NOT BE ALTERED EXCEPT BY WRITTEN AGREEMENT BY ALL PARTIES
HERETO.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
PARTIES, THEIR HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.  THIS
AGREEMENT IS NOT TRANSFERABLE OR ASSIGNABLE BY THE PARTIES.


 


11.2  THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF SELLER AND
BUYER CONTAINED HEREIN OR MADE PURSUANT TO THIS AGREEMENT WHICH BY THEIR TERMS
ARE INTENDED TO SURVIVE THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT.


 


11.3  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REGARD TO ITS CONFLICTS OF LAW
PRINCIPLES.  ANY LEGAL PROCEEDINGS WITH RESPECT TO THIS AGREEMENT SHALL TAKE
PLACE SOLELY WITHIN THE COURTS LOCATED WITHIN THE COMMONWEALTH OF PENNSYLVANIA
AND ALL PARTIES HERETO CONSENT TO THE JURISDICTION OF SAID COURTS.  THE PARTIES
HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDINGS ARISING OUT
OF OR RELATED TO THIS AGREEMENT.


 


11.4  SELLER WILL PROVIDE TO THE BUYER AN ADVANCE COPY OF ANY PROPOSED
ANNOUNCEMENT TO BE MADE BY SELLER WITH RESPECT TO THIS AGREEMENT AND/OR THE
TRANSACTION CONTEMPLATED HEREBY AND BUYER SHALL HAVE THE RIGHT TO APPROVE ANY
INFORMATION CONTAINED THEREIN REGARDING BUYER, ITS AFFILIATES AND THE
TRANSACTIONS CONTEMPLATED HEREBY, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED.


 


11.5  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, AND EACH
SUCH COUNTERPART WILL FOR ALL PURPOSES BE DEEMED AN ORIGINAL, AND ALL SUCH
COUNTERPARTS SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


11.6  THE SECTION AND SUBSECTION HEADINGS CONTAINED IN THIS AGREEMENT ARE
INCLUDED FOR CONVENIENCE ONLY AND FORM NO PART OF THE AGREEMENT BETWEEN THE
PARTIES.


 


8

--------------------------------------------------------------------------------



 


11.7  IF FOR ANY REASON ANY PROVISION HEREIN IS DETERMINED TO BE INVALID, SUCH
INVALIDITY SHALL NOT IMPAIR OR OTHERWISE AFFECT THE VALIDITY OF THE OTHER
PROVISIONS OF THIS AGREEMENT.  MOREOVER, THE PARTIES AGREE TO REPLACE SUCH
INVALID PROVISION WITH A SUBSTITUTE PROVISION THAT WILL SATISFY THE INTENT OF
THE PARTIES.


 


11.8  PARAGRAPH TITLES HEREIN ARE FOR DESCRIPTION PURPOSES ONLY AND SHALL NOT
CONTROL OR ALTER THE MEANING OF THE PROVISIONS OF THIS AGREEMENT AS SET FORTH IN
THE TEXT.


 


9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of
the day and year first above written.

 

ATTEST:

VIST FINANCIAL CORP., Seller

 

 

 

By:

/s/ Robert D. Davis

(corporate seal)

 

Robert D. Davis

 

 

President and Chief Executive Officer

 

 

 

ATTEST:

EMERALD ADVISERS, INC., Buyer

 

 

 

 (corporate seal)

By:

/s/ Kenneth G. Mertz II

 

 

Kenneth G. Mertz II

 

 

President and Chief Investment Officer

 

10

--------------------------------------------------------------------------------